
	

115 S3477 IS: No Early Release for Fentanyl Traffickers Act
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3477
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit awarding credit toward service of sentences for
			 satisfactory behavior for certain drug offenses.
	
	
		1.Short title
 This Act may be cited as the No Early Release for Fentanyl Traffickers Act.
 2.Credit toward service of sentence for satisfactory behaviorSection 3624(b) of title 18, United States Code, is amended by adding at the end the following:  (5)No credit may be awarded under this subsection to any prisoner who is serving a term of imprisonment for a violation of section 401(b)(1)(A)(vi) of the Controlled Substances Act (21 U.S.C. 841)..
		
